TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00507-CV






James Hood, M.D., Appellant



v.



Tomasa Pena, as Next Friend for Christopher Pena, a minor, 


and Brackenridge Hospital, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 96-03352, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING 






PER CURIAM

	The parties have settled the lawsuit giving rise to this appeal and have filed a joint
motion to dismiss this interlocutory appeal of a trial court order denying appellant's motion to seal
and granting appellees' Tomasa Pena and Brackenridge Hospital's motion to compel production
of Dr. Hood's medical, psychological and counseling records regarding his alleged substance
abuse.  The motion is granted.  Tex. R. App. P. 42.1(a)(1).

	The parties have also filed a joint motion to withdraw the reporter's record, the
clerk's record and all filings of the parties in this appeal.  Because the requested records are this
Court's records of the appeal, they can not be returned.  The motion is overruled.  See Tex. Gov't
Code Ann. § 51.204(a)(1); Witty v. Rose, 148 S.W.2d 962 (Tex. Civ. App.-- El Paso 1941, writ
dism'd w.o.j.) (the record proper and not the clerk's entry is the authoritative evidence of a
court's action).  However, following the issuance of the Court's mandate in this cause, all exhibits
may be withdrawn by the party who submitted those exhibits or that party's counsel of record. 
See Tex. Gov't Code Ann. § 51.204(b) (West 1988). 

	The appeal in this cause is dismissed.


Before Justices Powers, Aboussie and B.A. Smith

Appeal Dismissed on Joint Motion

Filed:   November 6, 1997

Do Not Publish